NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 10 February 2021 has been entered. Claim 13 has been amended. Claims 1-12 and 14-17 have been cancelled. No claims have been added. Claim 13 is still pending in this application, with claim 13 being independent.

Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, the prior art of record does not teach, or merely suggest, a light source device, comprising: a semiconductor laser unit; and a phosphor light-emitting section excited by laser light emitted from the semiconductor laser unit, wherein the laser light excites a first surface of the phosphor light-emitting section, a window portion formed of a transparent member is provided spaced away from the first surface, the transparent member transmitting the laser light and phosphor light emitted from the phosphor light-emitting section, and a scattering portion, which scatters the laser light, is provided to part of the window portion, the scattering portion being provided at a position so as to inhibit, out of the laser light incident on the first surface of the phosphor light-
The closest prior art of record: Ueno et al. (US 2018/0375001 A1), Ishikawa (US 2014/0286365 A1), Yagi et al. (US 2011/0255835 A1), and Takahira et al. (US 2015/0062943 Al), teach, suggest, or disclose various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination, “…the laser light excites a first surface of the phosphor light-emitting section, a window portion…provided spaced away from the first surface, the transparent member transmitting the laser light and phosphor light emitted from the phosphor light-emitting section, and a scattering portion…the scattering portion being provided at a position so as to inhibit, out of the laser light incident on the first surface of the phosphor light-emitting section, laser light that has been specularly reflected at the first surface of the phosphor light-emitting section, and the scattering portion being in contact with the part of the window portion, the scattering portion has a scattering structure on a surface of part of the window portion that faces the first surface of the phosphor light-emitting section, and has an absorbing structure that absorbs the laser light on another surface of part of the window portion…,” as recited in combination with all of the limitations of claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896